PER CURIAM.
The Petitioner is the plaintiff in a motor vehicle negligence action in which she claims she was injured, and the Respondent is a defendant in that lawsuit. The Petitioner sought production of photographs in the Respondent’s possession, which the Respondent listed in her privilege log as photographs of the Respondent’s damaged vehicle. The Respondent objected to producing the photographs, claiming that they were work product. After a hearing on the issue, the trial court denied the Petitioner’s motion to compel production of the photographs of the Respondent’s damaged vehicle, finding that they were protected as work product. The Petitioner petitions this court for the issuance of a writ of certiorari, seeking to quash the trial court’s denial of her motion.
In response to this Petition, the Respondent’s lawyer represents that a further review of the' photographs in question has revealed that the pictures in his possession and which he represented were of the Respondent’s vehicle are, in fact, pictures of the Petitioner’s vehicle and another vehicle involved in the accident.
Based upon the fact that the Petitioner sought production of photographs depicting the Respondent’s damaged vehicle, and the Respondent’s lawyer’s representation that the pictures he objected to producing do not depict the Respondent’s vehicle, we deny the Petition.
Petition denied.